Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record doesn’t teach nor render obvious a bearing ring comprising a plurality of first regions that are inductively hardened and at least one second region that is not inductively hardened, the second region including at least one recess and/or projection, wherein a first one of the plurality of first regions comprises a bearing raceway and a second one of the plurality of first regions does not include a bearing raceway.  Wagner discloses a raceway and adjacent guide flange that are hardened but is silent with regards to other parts of the bearing ring, in light of the disclosure of the instant application the guide flange is being considered part of the raceway (see paragraph 0023 of the instant application that states the guide flange is part of the raceway), thus in light of the disclosure it can only be said that Wagner discloses hardening the raceway only, not a raceway and another region that is not the raceway (or guide flange).
Regarding claim 4, the prior art of record does not disclose the hardened first region and the non-hardened second region with the recess and/or projection and wherein the recess and/or projection is spaced from the at least one first region by a distance that is less than twice an inductive hardening depth of the at least one first region.

Regarding claim 12, the prior art of record does not disclose the hardened first region and the non-hardened second region with the recess and/or projection and wherein the at least one second region is located between a first one of the plurality of first regions and a second one of the plurality of first regions and wherein the first one of the plurality of first regions comprises a bearing raceway and the second one of the plurality of first regions does not include a bearing raceway.
Regarding claim 16, the prior art of record does not disclose a bearing ring comprising a raceway inductively hardened to a first depth, a circumferential region adjacent the raceway is not inductively hardened, and an annular region that is inductively hardened to a second depth that is less than the first depth, the circumferential region is located between the raceway and the annular region and includes at least one recess and/or projection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656